Opinion,
Mr. Justice Paxson :
We have had the benefit of a re-argument in this case. It was ordered of our motion in view of the importance of the principles involved.
There are forty-five assignments of error. A far less number would have covered all the points involved. They are interesting, however, as illustrative of the ingenuity of the learned counsel for the plaintiff in error. It would serve no good purpose to consider them in detail. It is sufficient to indicate briefly the principles upon which the case must be decided.
The plaintiff brought an action on the case against the defendant below, The Press Company, Limited, to recover damages for the publication of an alleged libel in “ The Press,” a daily paper of the city of Philadelphia. The plaintiff had leased rooms in the vicinity of Thirteenth and Market streets, and fitted them up as a school for clerks, salesmen, and reporters, and he professed to be a teacher of short-hand writing, type-writing, and phono-scribing. The outside of his rooms appears to have been alluringly placarded with signs, and various devices in the way of circulars were scattered broadcast in the community calling attention to the merits of his system, and urging the young to engage with him as pupils. It must be conceded that some of these circulars were of a very extravagant nature. It so happened that the attention of the city editor of The Press was attracted by the peculiarity of the plaintiff’s signs, and he detailed a reporter upon the *602staff, of that paper to visit the establishment and ascertain its character. He did so, and The Press next day contained the report of the interview. It is this report which forms the subject of the alleged libel. The article is of considerable length, and as it will doubtless appear in the report of the case, is omitted here. The plaintiff claims it was a libel because it exposed him to ridicule, and was calculated to injure him in his business as a teacher. It is proper to say that he had sold his establishment to other parties prior to the publication complained of, reserving, however, a certain royalty, or payment per head, for each student under the new management. The parties to whom he sold do not appear to have been impressed with the thought that their business had been or would be injured by the article in question; at least they are not complaining, and may have regarded it as a “puff” of their school.
- The defendant filed what was substantially, though not perhaps in strict technical form, a plea of justification. It alleged that the article in The Press was a just and true account of the interview between its reporter and the plaintiff, and asked the court to instruct the jury that “ if they believe that the publication complained of is a fair and true account of an interview had between the plaintiff and Mr. Cooke, your verdict must be for the defendant.”
The court declined to affirm tins point, and herein we think the learned judge erred. While the truth would not have been a defence to an indictment, the rule is otherwise in a civil suit for damages. This is horn-book law. For this error at least the judgment must be reversed. But there is a more serious difficulty underlying the plaintiff’s case.
A considerable number of the assignments of error raised the question in various ways whether the article was a privileged communication, and the court was asked to say that in the absence of proof of actual malice there could be no recovery. The court declined to say this, but on the contrary charged that the jury might infer malice from the article in question. _ ,
We had occasion in Briggs v. Garrett, 111 Pa. 404, to discuss at some length the question of privileged communications. I do not propose to go over the same ground again. It is sufficient to refer to the conclusions arrived at in that *603case. It was there said that “ a communication to be privileged must be made upon a proper occasion, from a proper motive, and must be based upon reasonable or probable cause. When so made, in good faith, the law does not imply malice from the communication itself as in the ordinary case of libel; actual malice must be proved before there can be a recovery. And whether a communication be privileged or not is a question for the court, not the jury.”
Tested by this rule we are of opinion that the article in question is privileged, not absolutely, but in a qualified sense; in that sense, however, which makes it the duty of the court to instruct the jury that it is privileged, and that because of such privilege no presumption of malice arises from the mere fact of publication, but malice must be proved as a fact in the cause before the plaintiff can recover.
If we are asked why this article is so privileged, I answer, because it was proper for public information. This plaintiff was holding himself out to the world as a teacher and guide of youth; he was seeking to attract them to his place by signs, placards, and advertisements, some of them at least of an extraordinary nature. This gave him a quasi public character. Whether he was a proper person to instruct the young, and whether his school was a proper place for them to receive instruction, were matters of importance to the public, and The. Press was in the strict line of its duty when it sought such information and gave it to the public. And if that information tended to show that the plaintiff was a charlatan and his system an imposture, the more need that the public, and especially parents and guardians, should be informed of it.
Aside from this we do not regard the article as a libel. At most it is a harmless bit of pleasantry in which the reporter has succeeded in making himself somewhat ridiculous. The matter has been very much magnified and an importance attached to it which it does not deserve. An actionable libel cannot be created out of nothing.
As the publication was privileged, and there was no proof of malice, the court below should have given the jury a binding instruction to find for the defendant.
Judgment reversed.